                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

JAMES DEMARCO BOGAN,

                      Plaintiff,                     Case No. 1:19-cv-845
v.                                                   Honorable Paul L. Maloney
BERRIEN COUNTY SHERIFFS
DEPARTMENT et al.,

                      Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s federal claims with prejudice for failure to state a

claim. The Court will dismiss Plaintiff’s state claims without prejudice.

                                            Discussion

               I.     Factual allegations

               Plaintiff is presently incarcerated at the Westville Correctional Facility in

Westville, Indiana. However, the events which Plaintiff is complaining occurred in Berrien
County, Michigan. Plaintiff sues the Berrien County Sheriff’s Department, Officer Joshua

Sutherland, and Old National Bank employee Heath Watson.

               Plaintiff’s complaint consists largely of conclusory assertions of wrongdoing,

which culminated in the seizure of documents that were handed over to the Indiana State Police.

Plaintiff’s confinement in Indiana is presumably a result of this conduct. Plaintiff specifically

alleges that on December 31, 2015, Defendant Watson told Defendant Sutherland that Old

National Bank had suffered a loss of a promissory note made out by Plaintiff’s father. Plaintiff

asserts that neither Defendant Watson nor Defendant Sutherland are qualified to claim or enforce

a loss on a note made out by Plaintiff’s father.

               Plaintiff states that prior to December 31, 2015, Defendant Sutherland and other

officers unlawfully executed a warrant on the home of Plaintiff’s father. During the search, they

ransacked several rooms and took several valuable documents that belonged to Plaintiff, his

parents, and his children. Plaintiff asserts that this action constituted an assault on Plaintiff’s

elderly parents, who were present during the search. Defendant Sutherland left an inventory at the

house, stating that he had taken “miscellaneous paperwork.” Following the search, Defendant

Sutherland communicated with Defendant Watson in order to justify the unlawful search, knowing

that Defendant Watson, who was a fraud investigator, was not authorized to report losses or gains

on behalf of the bank. Plaintiff alleges that Defendant Sutherland gave certain documents to the

Indiana State Police, which affected Plaintiff’s business interests.      Plaintiff never actually

identifies the nature of the documents taken or explains how he was harmed by that seizure.

               Plaintiff contends that Defendants’ conduct violated his rights under both state and

federal law. Plaintiff further states that Defendant Sutherland’s conduct constituted robbery and




                                                   2
violated the rights of his parents, causing his mother to suffer significant mental anguish.1 Plaintiff

states that Defendant Berrien County Sheriff’s Department is responsible for the conduct of its

employees. Plaintiff seeks compensatory and punitive damages, as well as declaratory and

injunctive relief.

                  II.      Failure to state a claim

                  A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.




1
  To the extent that Plaintiff is claiming that his parents’ rights were violated, Plaintiff lacks standing to assert the
constitutional rights of others. Newsom v Norris, 888 F.2d 371, 381 (6th Cir. 1989); Raines v. Goedde, No. 92-3120,
1992 WL 188120, at *2 (6th Cir. Aug. 6, 1992). As a layman, Plaintiff may only represent himself with respect to his
individual claims, and may not act on behalf of others. See O’Malley v. Brierley, 477 F.2d 785 (3d Cir. 1973); Lutz
v. LaVelle, 809 F. Supp. 323, 325 (M.D. Pa. 1991); Snead v. Kirkland, 462 F. Supp. 914, 918 (E.D. Pa. 1978).

                                                           3
8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Conclusory assertions

                Initially, the Court notes that Plaintiff’s complaint consists of vague and conclusory

assertions of wrongdoing on the part of the named Defendants. While a complaint need not contain

detailed factual allegations, a plaintiff’s allegations must include more than labels and conclusions.

Twombly, 550 U.S. at 555. The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. The court

need not accept “threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements . . . .” Iqbal, 556 U.S. at 678. As noted above, Plaintiff fails to specify what

documents were taken by Defendant Sutherland and how they impacted Plaintiff. Nor does

Plaintiff allege how the communications between Defendant Watson and Defendants Sutherland

violated Plaintiff’ rights. Under the circumstances, Plaintiff’s complaint fails to include sufficient

facts to support a plausible claim for relief. Id. Because Plaintiff’s complaint is supported by mere

conclusory statements, it fails to state a claim.



                                                    4
                  IV.       Statute of limitations

                  In addition, Plaintiff’s claims appear to be barred by the pertinent statute of

limitations. State statutes of limitations and tolling principles apply to determine the timeliness of

claims asserted under 42 U.S.C. § 1983. Wilson v. Garcia, 471 U.S. 261, 268-69 (1985). For civil

rights suits filed in Michigan under § 1983, the statute of limitations is three years. See Mich.

Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782 F.2d 44, 44 (6th Cir. 1986) (per curiam);

Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2, 1999). Accrual of the

claim for relief, however, is a question of federal law. Collyer v. Darling, 98 F.3d 211, 220 (6th

Cir. 1996); Sevier v. Turner, 742 F.2d 262, 272 (6th Cir. 1984). The statute of limitations begins

to run when the aggrieved party knows or has reason to know of the injury that is the basis of his

action. Collyer, 98 F.3d at 220.2

                  Plaintiff’s complaint is untimely. He asserts claims arising in late December of

2015 to early January of 2016. Plaintiff had reason to know of the “harms” done to him at the time

they occurred. Hence, his claims accrued no later than January of 2016. However, he did not file

his complaint until October 15, 2019, 10 months past Michigan’s three-year limit. Moreover,

Michigan law no longer tolls the running of the statute of limitations when a plaintiff is

incarcerated. See Mich. Comp. Laws § 600.5851(9). Further, it is well established that ignorance

of the law does not warrant equitable tolling of a statute of limitations. See Rose v. Dole, 945 F.2d

1331, 1335 (6th Cir. 1991); Jones v. Gen. Motors Corp., 939 F.2d 380, 385 (6th Cir. 1991); Mason

v. Dep’t of Justice, No. 01-5701, 2002 WL 1334756, at *2 (6th Cir. June 17, 2002).


2
  28 U.S.C. § 1658 created a “catch-all” limitations period of four years for civil actions arising under federal statutes
enacted after December 1, 1990. The Supreme Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369
(2004), which applied this federal four-year limitations period to a suit alleging racial discrimination under § 1981
does not apply to prisoner claims under 28 U.S.C. §1983 because, while § 1983 was amended in 1996, prisoner civil
rights actions under § 1983 were not “made possible” by the amended statute. Id. at 382.



                                                            5
                Because Plaintiff’s claims are barred by the statute of limitations, his complaint is

properly dismissed. “If the allegations. . . . show that relief is barred by the applicable statute of

limitations, the complaint is subject to dismissal for failure to state a claim . . . .” Jones v. Bock,

549 U.S. 199, 215 (2007); see also Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017) (holding

that if, on the face of a complaint, the allegations show that relief is barred by an affirmative

defense (lack of exhaustion), the complaint is subject to dismissal for failure to state a claim)

(citing Jones, 549 U.S. at 215); Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)

(when a complaint on its face is barred by the statute of limitations, it fails to state a claim).

                V.      Heck v. Humphrey

                Finally, to the extent that Plaintiff is claiming that Defendants’ conduct led to his

arrest and incarceration in Indiana, his claims are barred by the Supreme Court’s decision in Heck

v. Humphrey, 512 U.S. 477 (1994). In Heck, the Court held that “in order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been [overturned].” See Edwards v. Balisok, 520 U.S. 641, 646 (1997)

(emphasis in original). In Heck, the Supreme Court held that a state prisoner cannot make a

cognizable claim under § 1983 for an allegedly unconstitutional conviction or for “harm caused

by actions whose unlawfulness would render a conviction or sentence invalid” unless a prisoner

shows that the conviction or sentence has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87 (footnote omitted).

The holding in Heck has been extended to actions seeking injunctive or declaratory relief. See

Edwards, 520 U.S. at 646-48 (declaratory relief); Clarke v. Stalder, 154 F.3d 186, 189-90 (5th Cir.

1998) (claim for injunctive relief intertwined with request for damages); Wilson v. Kinkela, No.
                                                   6
97-4035, 1998 WL 246401, at *1 (6th Cir. May 5, 1998) (injunctive relief). To the extent that

Plaintiff is seeking to imply the invalidity of his conviction, his action is barred under Heck until

his criminal conviction has been invalidated.

               VI.     State-law Claim

               To the extent that Plaintiff seeks to invoke this Court’s supplemental jurisdiction

over his state-law claims of trespass, conversion, and unlawful interference with expectations of

inheritance and contract, the Court declines to exercise jurisdiction. In determining whether to

retain supplemental jurisdiction, “[a] district court should consider the interests of judicial

economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Ordinarily, where a district court has exercised jurisdiction over a state-law claim

solely by virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the

court will dismiss the remaining state-law claims. Id. Dismissal, however, remains “purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012). Here,

the balance of the relevant considerations weighs against the continued exercise of supplemental

jurisdiction. Accordingly, Plaintiff’s state-law claims will be dismissed without prejudice.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claim will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will dismiss

Plaintiff’s state-law claims without prejudice. The Court must next decide whether an appeal of

this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.



                                                  7
Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons that the Court dismisses

the action, the Court discerns no good-faith basis for an appeal.

                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    January 7, 2020                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                  8
